 Case 1:18-cv-00819-LPS Document 63 Filed 08/23/19 Page 1 of 1 PageID #: 892
                                                                                            1313 North Market Street
                                                                                                        P.O. Box 951
                                                                                          Wilmington, DE 19899-0951
                                                                                                        302 984 6000
                                                                                           www.potteranderson.com

                                                                                                     John A. Sensing
                                                                                                              Partner
                                                                                                     Attorney at Law
                                                                                       jsensing@potteranderson.com
                                                                                           302 984-6093 Direct Phone
                                                                                                    302 658-1192 Fax

                                         August 23, 2019

VIA EFILE

The Honorable Leonard P. Stark
Chief U.S. District Judge, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

       Re:     Xcoal Energy & Resources v. Bluestone Energy Sales Corporation et al.,
               Case No. 18-819-LPS

Dear Chief Judge Stark:

       I write on behalf of Defendants in this matter. Defendants’ lead counsel, Richard Getty,
has recently learned that he will have to undergo significant back surgery in early September
(currently, the surgery is scheduled to take place on either September 3 or September 10). We
understand that following the surgery, there will be a lengthy recovery period, including a period
during which Mr. Getty will be bed-ridden. In light of these facts, Defendants respectfully
request that the September 16, 2019, trial date in this matter be continued to a future date that is
agreeable to all parties and to the Court.

       We have met and conferred with Plaintiff’s counsel regarding this issue, and have been
informed that Plaintiff has no objection to Defendants making this request. We are available to
discuss this request at Your Honor’s convenience.

                                                      Respectfully,

                                                      /s/ John A. Sensing

                                                      John A. Sensing
cc:    Richard A. Getty, Esq.
       Danielle Harlan, Esq.
       Marcel E. Radomile, Esq.
       Jennifer Penberthy Buckley, Esq.
       Kevin P. Lucas, Esq.
       Daniel Garfinkel, Esq.
       Geoffrey G. Grivner, Esq.
